Order entered August 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00271-CV

   WEH-SLMP INVESTMENTS, LLC, WEHII-SRPOII INVESTMENTS, LLC, AND
           WRANGLER ENERGY HOLDINGS II, LLC, Appellants

                                             V.

     WRANGLER ENERGY II, LLC D/B/A: (I) WRANGLER II ENERGY AND (II)
            WRANGLER ENERGY II HOLDINGS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-08087

                                         ORDER
       Before the Court is Wrangler Energy II, LLC’s August 19, 2019 unopposed second

motion for extension of time to file combined brief of appellee/cross-appellant. We GRANT the

motion and ORDER appellee’s and cross-appellant’s combined brief be filed no later than

September 16, 2019.    We caution Wrangler Energy that further extension requests will be

disfavored.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE